ARNOLD, Judge.
Plaintiff contends that the trial court erred in granting both defendants’ motions for summary judgment. We disagree.
In order to make out a case of actionable fraud a plaintiff must show:
*332(a) that defendant made a representation relating to some material past or existing fact; (b) that the representation was false; (c) that defendant knew the representation was false when it was made or made it recklessly without any knowledge of its truth and as a positive assertion; (d) that defendant made the false representation with the intention that it should be relied upon by plaintiffs; (e) that plaintiffs reasonably relied upon the representation and acted upon it; and (f) that plaintiffs suffered injury.
Johnson v. Insurance Co., 300 N.C. 247, 253, 266 S.E. 2d 610, 615 (1980).
Summary judgment is properly granted to a defendant when the record before the court shows that plaintiff fails to establish an essential element of his claim. Id. at 260, 266 S.E. 2d at 619. Even assuming arguendo that plaintiff presented sufficient evidence to establish the first five elements of fraud, summary judgment would still be proper because plaintiff in no way established that he suffered any damage.
In the present case, the facts show that the tractor purchased by plaintiff was labeled as being in “fair” condition, meaning that it had seen considerable service and might require an overhaul soon. Plaintiff was well aware of the condition of the tractor when he purchased it. Out of five possible condition ratings, the tractor was classified at the second to the last level. If plaintiff had further questions about the piece of equipment, he should have brought them forth at the time of sale. When a buyer has the opportunity to make pertinent inquiries but fails to do so, through no inducement by the seller, then no action in fraud will lie. Libby Hill Seafood Restaurants, Inc. v. Owens, 62 N.C. App. 695, 303 S.E. 2d 565, disc. rev. denied, 309 N.C. 321, 307 S.E. 2d 164 (1983). Since plaintiff failed to establish any damage, the trial court was correct to grant both defendants’ motions for summary judgment.
Affirmed.
Judges JOHNSON and ORR concur.